                        Case 3:19-mj-05710-MAT Document 2 Filed 06/05/19 Page 1 of 2
AO 442 (REV. 12/85)




                             UNITED STATES DISTRICT COURT
                                                                                                             FILED
                                                                                                           06/05/2019
                               WESTERN DISTRICT OF TEXAS, EL PASO DIVISION                          Clerk, U.S. District Court
                                                                                                    Western District of Texas


                                                                                              By:               RRV
                                                                                                                                 Deputy




USA                                                             §
                                                                § CRIMINAL COMPLAINT
vs.                                                             § CASE NUMBER: EP:19-M -05710(1) - MAT
                                                                §
(1) LUIS ANGEL MEDELLIN-CISNEROS                                §


                I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about June 01, 2019 in El Paso county, in the WESTERN DISTRICT OF TEXAS defendant

did, being an alien to the United States, enter, attempt to enter, or was found in the United States after having been

previously excluded, deported, or removed from the United States without receiving permission to reapply for admission

to the United States from the Attorney General of the United States and the Secretary of Homeland Security, the

successor pursuant to Title 6, United States Code, Sections 202(3), 202(4), and 557



in violation of Title              8               United States Code, Section(s)      1326

.

                I further state that I am a(n) Border Patrol Agent and that this complaint is based on the following facts:

"The DEFENDANT, Luis Angel MEDELLIN-Cisneros, an alien to the United States and a citizen of Mexico was found

approximately 6.7 miles east of the Ysleta Port of Entry in El Paso, Texas in the Western District of Texas.                     From

statements made

Continued on the attached sheet and made a part of hereof.




Sworn to before me and subscribed in my presence,
                                                                               Signature of Complainant
                                                                               Rodriguez, Luis Enrique
                                                                               Border Patrol Agent

06/05/2019                                                                at   EL PASO, Texas
File Date                                                                      City and State



MIGUEL A. TORRES                                                               ______________________________
UNITED STATES MAGISTRATE JUDGE                                                 Signature of Judicial Officer
                  Case 3:19-mj-05710-MAT Document 2 Filed 06/05/19 Page 2 of 2
CONTINUATION OF CRIMINAL COMPLAINT - EP:19-M -05710(1)

WESTERN DISTRICT OF TEXAS

(1) LUIS ANGEL MEDELLIN-CISNEROS

FACTS   (CONTINUED)

by the DEFENDANT to the arresting agent, DEFENDANT was determined to be a native and citizen of Mexico,
without immigration documents allowing him to be or remain in the United States legally. Defendant has
been previously removed from the United States to Mexico on 06/16/2016 through Paso Del Norte, Tx,
Bridge. Defendant has not previously received the expressed consent from the Attorney General of the
United States or the Secretary of Homeland Security to reapply for admission into the United States.



Because this affidavit is being submitted for the limited purpose of establishing probable cause as set forth
herein, I have not included each and every fact known to me concerning this investigation.


IMMIGRATION HISTORY:
The DEFENDANT has been removed 2 time(s), the last one being to MEXICO on June 16, 2016, through PASO
DEL NORTE, TX, BRIDGE

CRIMINAL HISTORY:
05/08/2016, Santa Teresa, NM, 8 USC 1326 (A) (1)(F), CNV, 38 Days.
